Title: Ferdinando Fairfax to Thomas Jefferson, [ca. 20 January 1812]
From: Fairfax, Ferdinando
To: Jefferson, Thomas


          
            
                  Dear Sir, 
                   
                     ca. 20 Jan. 1812
              I comply the more readily with Doctor Thornton’s request (that I would express to you my opinion of Barret’s machine for Roving and Spinning) from knowing your desire to patronise and promote the Useful Arts, and the readiness with which you communicate information of their improvements. As I know, and have every year occasion to observe, how many unimportant Patents are obtained, and how many empty pretenders are employ’d in puffing their merits, I am cautious of deciding in favor even of those that I wish to adopt and best understand.
			 Of Barret’s machine, which I have seen in operation, I may with propriety say, that it deserves high commendation, for simplicity of combination, ease of movement, and efficiency of its objects; which
			 are the most desirable of all that belong to the art of Spinning—namely, to prepare the roving with great nicety, to spin the threads (of yarn as well as cotton, which few machines can do) of
			 exact
			 size, evenness, and equality of twist (depending on a measured number of revolutions) and to untwist again each of those threads, and draw them as fine by successive operations of the same kind, as can 
                  may be required. It consists of as few parts, simply combined & easily made and repair’d, as I can conceive possible, to effect those objects; and any ingenious Woman can learn in a day its
			 use: but I  
                  would recommend to any gentleman, not having a regular factory, to have it worked pretty much under his own eye, and kept in a locked apartment when not in use; knowing that the
			 fingers of the prying & curious are hardly less injurious to a nice machine, than those of the wilfully mischievous. 
                  Indeed the common Spinning-wheel must be kept with care: and
			 how much better will the one in question repay every care!
            With very high consideration Dr Sir,—&c
                  F: Fairfax
          
          
            P.S.
            The model of the machine of which you wrote to the Doctor T. being in itself imperfect, may give me a less favorable opinion of its merits than it deserves: But being so cheap, it may be worthwhile to procure one for Experiment (ie Hearrick’s).
          
        